   Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 1 of 15 PageID #:68



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


ALEXANDER LOPEZ-GORDILLO,

                       Plaintiff,
                                                  Case No. 18 C 6125
           v.
                                              Judge Harry D. Leinenweber
FINANCIAL RECOVERY SERVICES,
INC.,

                       Defendant.


                      MEMORANDUM OPINION AND ORDER

     Plaintiff Alexander Lopez-Gordillo brings this action against

Defendant Financial Recovery Services, Inc. (“FRS”), alleging that

FRS engaged in unlawful debt collection practices in violation of

the Fair Debt Collection Practices Act (“FDCPA”). FRS has moved to

dismiss the Complaint pursuant to Federal Rule of Civil Procedure

Rule 12(b)(6). For the reasons stated herein, Defendant’s Motion

(Dkt. No. 7) is granted in part and dismissed in part.

                               I.   BACKGROUND

     The following facts derive from Plaintiff’s Complaint and

are, for purposes of this motion under Rule 12(b)(6), accepted as

true, with all inferences drawn in Plaintiff’s favor. Silha v.

ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015) (citing Warth v.

Seldin, 422 U.S. 490, 501 (1975)).
   Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 2 of 15 PageID #:69



     This case arises from a debt collection letter that FRS sent

to Plaintiff. (Ex. C to Compl. (“Letter”), Dkt. No. 1.) Plaintiff

incurred an alleged debt on a TD Bank, USA, N.A. (“TD Bank”)

consumer credit card. (Compl. ¶ 11.) Plaintiff could not pay the

debt, and it went into default. (Compl. ¶ 12.) FRS, a licensed

debt collection agency (Compl. ¶ 9), was assigned Plaintiff’s debt

for collection. (See Letter.) FRS sent Plaintiff the Letter on

September 6, 2017. (Compl. ¶ 14.) The Letter appears to initiate

RMS’s efforts to collect on the TD Bank debt. The Letter conveys

some information about the alleged debt, including the identity of

the creditor (TD Bank), and a “charge-off date” of February 27,

2017.     (Letter.)    A   charge-off      date    typically      signifies      a

declaration by a creditor that a debt is unlikely to be collected.

Plaintiff interprets the charge-off date on the Letter to mean

that the balance of the debt can never increase. (Compl. ¶ 22.)

     Plaintiff claims that three portions of the Letter violate

the FDCPA:

     1.     “As of the date of this letter, you owe $1,384.44.”

     2.   “While your account is with our office, if you pay
     $1,384.44,   the  above-referenced   account  will   be
     considered paid in full.” (The Court will refer to the
     first and second sentences together as the “temporal
     conditions.”)

     3.   “You can stop us from contacting you by writing a
     letter to us that tells us to stop contact or that you
     refuse to pay the debt. Sending such a letter does not


                                     - 2 -
     Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 3 of 15 PageID #:70



       make the debt go away if you owe it. Once we receive
       your letter, we may not contact you again, except to let
       you know that there won’t be any more contact or that we
       intend to take a specific action.” (“Communication
       provision.”)

       On September 6, 2018, Plaintiff commenced this lawsuit. By

the Court’s count, Plaintiff alleges four violations of the FDCPA.

(Compl. ¶ 38-39.) His first three claims assert that the temporal

conditions misrepresent the character of the debt in violation of

§ 1692e and § 1692e(2)(a) and imply that the debt balance might

increase when in fact it cannot, in violation of § 1692e(5).

(Compl.     ¶ 38.)     Plaintiff’s      fourth    claim     alleges     that       the

communication provision violates § 1692e(5) because it states that

FRS can contact Plaintiff despite being statutorily barred from

doing    so.    (Compl.    ¶ 39.)       Defendant     now   moves     to   dismiss

Plaintiff’s complaint pursuant to Rule 12(b)(6).

                              II.   LEGAL STANDARD

A.    Rule 12(b)(6)

       A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint.       To survive a Rule 12(b)(6) motion, the allegations

in the complaint must meet a standard of “plausibility.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.


                                       - 3 -
     Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 4 of 15 PageID #:71



662, 678 (2009). The Court will accept all well-pleaded factual

allegations as true and construes all reasonable inferences in the

plaintiff's favor. Gagnon v. JPMorgan Chase Bank, N.A., 563 B.R.

835, 841 (N.D. Ill. 2017). In considering this Motion, the Court

must    consider     the    facts     alleged    in   the    Complaint,     documents

attached to the Complaint as exhibits, and documents incorporated

by reference in the Complaint. Phillips v. Prudential Ins. Co. of

Am., 714 F.3d 1017, 1019-20 (7th Cir. 2013).

B.    FDCPA Standard

       The   FDCPA    broadly       prohibits    debt    collectors        from    using

“false,      deceptive,     or   misleading      representation       or     means    in

connection with the collection of any debt.” 15 U.S.C. § 1692. In

deciding      whether      Plaintiff     has    sufficiently       plead    that     FRS

violated the FDCPA, the Court must view the Letter through the

eyes of the “unsophisticated consumer.” See Wahl v. Midland Credit

Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009). See also id. at

646 (noting that the § 1692e unsophisticated consumer test is

objective, and therefore, a plaintiff’s subjective understanding

of     the   communication       is    irrelevant       to   the   analysis).        The

“unsophisticated        consumer”       may     be    “uninformed,     naive,        and

trusting,” but has “rudimentary knowledge about the financial

world” and is “capable of making basic logical deductions and

inferences.” Id. at 645. If a statement would not mislead the


                                         - 4 -
      Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 5 of 15 PageID #:72



unsophisticated consumer, it does not violate the FDCPA—even if it

is false in some technical sense. Id. at 645-46. An unsophisticated

consumer “may tend to read collection letters literally, but he

does not interpret them in a bizarre or idiosyncratic fashion.”

Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th

Cir. 2018) (citation omitted).

        Additionally,      the   Seventh    Circuit     has   cautioned     that    a

district court “must tread carefully” before holding that a debt

collection letter is not confusing as a matter of law when ruling

on a Rule 12(b)(6) motion because “district judges are not good

proxies for the ‘unsophisticated consumer’ whose interest the

statute protects.” McMillan v. Collection Professionals Inc., 455

F.3d 754, 759 (7th Cir. 2006) (citation omitted). Accordingly,

dismissal under Rule 12(b)(6) is appropriate only when it is

apparent from a reading of a debt collection letter that “not even

a significant fraction of the population would be misled by it.”

McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014).

        Defendant moves to dismiss all of Plaintiff’s four claims.

The Court will first analyze Plaintiff’s three claims regarding

the     temporal    conditions     before    turning     to   the   communication

provision.




                                        - 5 -
     Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 6 of 15 PageID #:73



                              III.     DISCUSSION

A.    Temporal Conditions

       Plaintiff claims that two provisions in the Letter violate

§§ 1692e, 1692e(2)(a), and 1692e(5) of the FDCPA: (1) “As of the

date of this letter, you owe $1,384.44,” and (2) “While your

account is with our office, if you pay $1,384.44, the above-

referenced account will be considered paid in full.” The Court

will hereafter refer to these two provisions together as the

“temporal       conditions.”       Section        1692e    generally        bars   debt

collectors      from    using      “any   false,     deceptive,       or    misleading

representation or means in connection with the collection of any

debt.”     15   U.S.C.      § 1692e.      Section       1692e(2)(a)        specifically

prohibits the false representation of “the character, amount, or

legal      status      of    any      debt.”       15     U.S.C.      § 1692e(2)(a).

Section 1692e(5) prohibits the “threat to take any action that

cannot legally be taken or that is not intended to be taken.” 15

U.S.C. § 1692e(5). Plaintiff asserts that the temporal conditions

violate § 1692e and § 1692e(2)(a) by misrepresenting that the debt

balance could potentially increase, when in fact the balance could

not since it had been charged off by the creditor. Similarly,

Plaintiff contends that the temporal conditions violate § 1692e(5)

because they threaten to increase the balance of the debt—an action

that FRS legally cannot take and did not intend to take.                      The Court


                                          - 6 -
   Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 7 of 15 PageID #:74



will   analyze   Plaintiff’s        §§ 1692e,    1692e(2)(a),    and    1692e(5)

claims together, as Plaintiff claims all three sections were

violated for the same reason by the same language, and all sections

have the same pleading requirements at this stage.

       Plaintiff alleges that the debt at issue is static, and not

subject to interest accrual. (Compl. ¶¶ 22-26.) The Seventh Circuit

has established “safe harbor” language that debt collectors may

use to ensure they do not violate the FDCPA when describing the

amount owed on a static debt balance.                In Chuway v. Nat'l Action

Fin. Servs., Inc., 362 F.3d 944, 949 (7th Cir. 2004), the Seventh

Circuit    considered      a    claim     that   a     communication    violated

§ 1692g(a)(1) of the FDCPA, which requires debt collectors to state

“the amount of the debt” in their communications to debtors. See

also McMillan v. Collection Professionals Inc., 455 F.3d 754, 758

(7th Cir. 2006) (noting that analysis of claims brought under

§ 1692g    is    helpful       in   reviewing    § 1692e     claims).     Chuway

established the following safe harbor:

       If the debt collector is trying to collect only the
       amount due on the date the letter is sent, then he
       complies with the Act by stating the “balance” due,
       stating that the creditor “has assigned your delinquent
       account to our agency for collection,” and asking the
       recipient to remit the balance listed — and stopping
       there, without talk of the “current” balance.

Chuway, 362 F.3d at 949.




                                        - 7 -
   Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 8 of 15 PageID #:75



     FRS asserts that the Letter follows the Chuway safe harbor

language precisely, and therefore Plaintiff cannot plead any facts

that establish the temporal conditions violate the FDCPA. The Court

notes that the Letter does state “TOTAL BALANCE DUE: $1,384.44”

and “[t]he account(s) listed above have been assigned to this

agency for collection.” These two excerpts, in isolation, do seem

to align with the first two provisions of Chuway’s suggested

language. However, the Letter does not stop there.                FRS included

temporal conditions — “as of the date of this letter” and “while

your account is with this office” — which can suggest to a

reasonable consumer that the balance of the debt could increase.

A debt collector deviates from safe harbor language by adding

“confusing    other     information.”      Boucher,     880    F.3d    at   370.

Importantly, the language FRS added is precisely the type that

Chuway discouraged collectors of static debt from using: language

that implies the debt being collected might be larger than it

actually is. Id. at 947-48. In Chuway, the defendant sent the

plaintiff a collection letter that stated the “balance” of the

debt but added: “To obtain your most current balance information,

please call” the number provided. Id. at 947. The court held that

the reference to obtaining the “most current balance information”

implied that the consumer might actually have owed some unspecified

larger amount. Id. at 947-49. See also Janetos v. Fulton Friedman


                                     - 8 -
   Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 9 of 15 PageID #:76



& Gullace, LLP, 825 F.3d 317, 323 (7th Cir. 2016) (discussing

Chuway holding). Accordingly, FRS’s argument that the Letter is

protected by Chuway’s safe harbor language fails.

       FRS   devotes     a   significant       portion    of     its   Motion     to    the

argument that the Letter falls under, and satisfies, a different

safe   harbor      case:     Miller    v.    McCalla,     Raymer,      Padrick,    Cobb,

Nichols, & Clark, L.L.C., 214 F.3d 872 (7th Cir. 2000). Miller

outlines      language       debt     collectors    may     use     to    comply       with

§ 1692g(a)(1) when trying to collect on a debt that is accruing

interest. Id. at 875-76. But Miller is inapplicable because the

Court must accept Plaintiff’s well-pleaded factual assertion that

the debt at issue is not subject to interest accrual. Consequently,

FRS’s argument fails. Because the Letter is not entitled to safe

harbor,      the   question     that    remains     for    the    Court    is   whether

Plaintiff’s temporal conditions claims satisfy the unsophisticated

consumer standard.

       As an initial matter, the Seventh Circuit has identified three

categories of § 1692e cases, each with different implications at

the motion to dismiss stage. See Lox v. CDA, Ltd., 689 F.3d 818,

822 (7th Cir. 2012); Ruth v. Triumph Partnerships, 577 F.3d 790,

800 (7th Cir. 2009). In the first category are cases involving

communications by debt collectors that are plainly, on their face,

not misleading or deceptive. Id. In these cases, the Court does


                                            - 9 -
  Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 10 of 15 PageID #:77



not look to extrinsic evidence to determine whether consumers were

confused. Id. Instead, the Court grants dismissal in favor of the

defendant    based    on   its    own       determination       that    the     statement

complied with the law. Ruth, 577 F.3d at 800. In the second

category are cases involving language that is not misleading or

confusing on its face but has the “potential” to be misleading to

the unsophisticated consumer. Lox, 689 F.3d at 822. If a case falls

into this category, a plaintiff may prevail only by producing

extrinsic    evidence,     such       as    consumer     surveys,      to     prove   that

unsophisticated       consumers        do     in    fact    find       the     challenged

statements    misleading         or     deceptive. Id. The             third     category

includes cases involving language that is plainly deceptive or

misleading, and therefore do not require any extrinsic evidence in

order for the plaintiff to succeed. Id. This case falls into the

second category of § 1692e cases. The Letter is not facially

misleading or deceptive; neither is it facially not misleading or

deceptive.    It     has   the    potential         to     be   misleading       to    the

unsophisticated consumer. Id.

      FRS presents several arguments to assert that the Letter did

not   misrepresent     the   debt.         First,   it     argues   that       two    other

fragments of the Letter — “you owe $1,384.44” and “TOTAL BALANCE

DUE: $1,384.44” — “clearly advised that the amount set forth in

the [L]etter was the only amount that would be sought by FRS.”


                                           - 10 -
  Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 11 of 15 PageID #:78



(Letter; Mot. to Dismiss at 5, Dkt. No. 7.) Second, FRS contends

that Plaintiff’s interpretation of the Letter is “bizarre” or

“idiosyncratic”     in   violation    of    the   unsophisticated      consumer

standard. These arguments, however, are better suited for summary

judgment. Whether the challenged language is false, deceptive, or

misleading under § 1692e is a question of fact. Lox, 689 F.3d at

822. At this stage, the Court is under no obligation to accept

FRS’s    interpretation    that    the     language   it   cites    makes    the

character, amount, or legal status of the debt abundantly clear to

the unsophisticated consumer. For present purposes, Plaintiff has

sufficiently alleged that the temporal conditions can mislead an

unsophisticated consumer into believing that the balance could

increase.

        However, it is not enough for Plaintiff to allege that the

temporal conditions misrepresent the debt and threaten to take

illegal action. A false or misleading statement is only actionable

under the FDCPA if it is material. Hahn v. Triumph Partnerships

LLC, 557 F.3d 755, 758 (7th Cir. 2009). The Seventh Circuit has

defined “material” as having “the ability to influence a consumer’s

decision.” O'Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d

938, 942 (7th Cir. 2011) (emphasis omitted). In this context, a

statement is material if it would “influence a consumer’s decision

. . . to pay a debt in response to a [debt collection] letter.”


                                    - 11 -
     Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 12 of 15 PageID #:79



Boucher, 880 F.3d at 366 (citation omitted). FRS argues that even

if     the    challenged     language       misrepresents      the   debt,     such

misrepresentation is not material. This argument fails as well.

Plaintiff      alleges     that    the   misrepresentation      would    cause      an

unsophisticated consumer to fear that their debt balance may

increase, which in turn would influence their decisions about how

to allocate scare financial resources. (Compl. ¶ 39.) This is

sufficient to plead materiality. Lox, 689 F.3d at 826. Plaintiff

has sufficiently alleged a claim that the temporal conditions

violate §§ 1692e, 1692e(2)(a), and 1692e(5). Thus, FRS’s Motion to

Dismiss Plaintiff’s temporal condition claims is denied.

B.    Communication Provision

       Finally, the Court turns to the communication provision in

FRS’s Letter. Plaintiff challenges the following language: “Once

we receive your [cease contact] letter, we may not contact you

again, except to let you know that there won’t be any more contact

or that we intend to take a specific action.” (Letter at 2

(emphasis added).) Plaintiff claims the communication provision

violates § 1692e(5) because it threatens to take an action that

legally cannot be taken: contacting Plaintiff after receiving a

cease contact letter, to notify him that there will not be any

more    contact.     The   FDCPA    requires      a   debt   collector   to   cease

communication regarding a debt if the consumer so requests in


                                         - 12 -
  Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 13 of 15 PageID #:80



writing.      15    U.S.C.    § 1692c(c).     However,        even   after     a   cease

communication directive, the statute allows FRS to contact the

Plaintiff      in     three    particular      circumstances:         (1) to       advise

Plaintiff that further collection efforts are being terminated;

(2) to notify Plaintiff that the collector may invoke specified

remedies which are ordinarily invoked by such debt; or (3) where

applicable, to notify Plaintiff that the debt collector intends to

invoke a specified remedy. 15 U.S.C. § 1692c(c)(1)-(3).

       As a preliminary matter, FRS claims that because § 1692c(c)

allows debt collectors to communicate with a consumer after a cease

contact      letter    in    some   circumstances,       it    has   “the    right    to

communicate with Plaintiff once more if Plaintiff made a request

for     no   further        contact.”     (Mot.    to    Dismiss     at     8.)    FRS’s

interpretation of § 1692c(c) is misguided. Collectors do not have

a blanket entitlement to one more communication with a debtor after

receiving a cease contact directive. On the contrary, the FDCPA is

very    clear       that    they    can    only     do   so    in    three     specific

circumstances. This argument fails.

       FRS next contends that the communication its Letter describes

falls    within      § 1692c(c)’s       statutory    exceptions.      FRS    does     not

explain which of the three exceptions it believes applies here, so

the Court will consider each in turn. To begin, § 1692c(c)(1) is

inapplicable. It exempts communications that advise the debtor


                                          - 13 -
  Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 14 of 15 PageID #:81



that further debt collection efforts are being terminated—this

clearly does not encompass notifying Plaintiff that FRS is ceasing

contact.

     The    Court   turns    to   exceptions   (2)   and   (3),   which   allow

communications with a debtor after a cease communication directive

if the debt collector “may invoke” or “intends to invoke” specified

remedies which are ordinarily invoked by such debt. 15 U.S.C.

§ 1692c(c)(2)-(3). Typical remedies include filing suit against

the debtor, or extending a settlement offer to the debtor. See

Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 399 (6th Cir. 1998).

FRS presents no explanation of how communicating to Plaintiff that

it will cease contact constitutes a remedy. “Remedy” is defined as

“the means of enforcing a right or preventing or redressing a

wrong; legal or equitable relief.” BLACK’S LAW DICTIONARY (10th

ed. 2014). A communication that FRS will cease contact clearly

does not fall within the definition of a remedy. Therefore, the

communication provision does threaten to take an action that cannot

legally be taken in violation of § 1692e(5).

     However, a communication must also be material in order to be

actionable. Hahn v. Triumph Partnerships, 557 F.3d 755, 757-58

(7th Cir. 2009). A statement is material if it has the ability to

influence a consumer’s decisions. Lox, 689 F.3d at 826 (citation

omitted).    Plaintiff      failed   to   allege   how   FRS   threatening       to


                                     - 14 -
  Case: 1:18-cv-06125 Document #: 20 Filed: 02/11/19 Page 15 of 15 PageID #:82



communicate    that   it   will     cease    contact   would    influence        an

unsophisticated consumer’s decisions. He therefore fails to state

a claim regarding the communication provision upon which relief

can be granted. Accordingly, Plaintiff’s communication provision

claim is dismissed without prejudice.

                              IV.    CONCLUSION


     For the reasons stated herein, Defendant’s 12(b)(6) Motion is

granted in part and denied in part. The Court dismisses Plaintiff’s

§ 1692e(5) claim regarding the communication provision without

prejudice. Plaintiff shall file an Amended Complaint on or by

March 1, 2019. If Plaintiff fails to do so, the claim now dismissed

without prejudice will convert to one with prejudice, and Plaintiff

will stand on his current Complaint.


IT IS SO ORDERED.




                                            Harry D. Leinenweber, Judge
                                            United States District Court

Dated: 2/11/2019




                                    - 15 -
